                                                                                                      FILED
                                                                                           CLERK, U.S. Dfs~-R~rT COURT


                                                                                                NOV - 8 2018
                                                                                          CENTRAL DiSi~CT OF CALIFORNIA



                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
   UNITED STATES OF AMERICA,                                           CASE NUMBER

                                                       PLAIN'I'I1=N,                    MJ 18-02860-DUTY
                                   v.
  Ali F. Elmeza Yen
                                                                               ORDER FOR CONTRIBUTION
                                                                               TOWARDS ATTORNEY'S FEES
                                                                                   18 U.S.C.4 3006A(~

    On           November 8, 2018            defendant                               Ali F. Elmeza Yen
    ~ submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
          fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution
          towards his/her attorney's fees.
     ❑ did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints                       Cuahtemoc Ortega
as counsel for the defendant
    ❑ until further notice.
    ~ for these proceedings only.

    The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
       A total sum of$ 250.00
       ~ due not later than November 15, 2018
       Q due in monthly payments of$                                 beginning
     ❑ Monthly payments of$                                              to commence on
       and to continue until fin        isposition o    is case.

    Q Other

        All cashier's checks and/or money orders must he made payable to: CLERK,U.S. DISTRICT COURT and mailed
to: United States District Court, Central District of California, 255 East Temple Street, Suite TS-134, Los Angeles,
California 90012, Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money
order.
        This order is subject to reconsideration by the Court. The defendant is advised that he/she maybe required, based
upon his/her then present ability, to contribute a greater or lesser amount of money for attorney's fees upon
reconsideration by the Court.

    November 8, 2018                                                   / s / Alka Sagar, U.S. Magistrate Judge
    Dated                                                          United States District Judge /Magistrate Judge
cc: Clerk's Once, Fiscal Section
    cJn
    FPD
    PSA


CR-26(05/18)                            ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
